Citation Nr: 1600204	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  15-01 477	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a cold injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to February 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether the rating decision of May 1953 should be revised or reversed on the grounds of clear and unmistakable error (CUE) has been raised by a November 2015 appellant's brief, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the CUE issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  See also Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

The issue of service connection of residuals of a cold injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current hearing loss is not related to active service.

2.  The Veteran's current tinnitus is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2013 letter satisfied the duty to notify provisions for the hearing loss and tinnitus claims.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Although the Board is remanding the cold injury residuals claim for additional development, the evidence is unlikely to be relevant to these two claims as the claims turn on the sufficiency of nexus evidence.

In an October 2012 statement, the Veteran requested a VA examination for his service connection claims of hearing loss and tinnitus.  The Veteran was provided a VA medical examination in September 2013 for these claims.  The examination, and expert medical opinion, is sufficient evidence for deciding the hearing loss and tinnitus claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met for the claims of hearing loss and tinnitus.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 3 8 C.F.R. § 3.385 (2015).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Analysis

The Veteran contends in an October 2012 statement that, as a transportation specialist, while in service he was exposed to acoustic trauma which caused hearing loss and tinnitus.

A September 2013 VA audiological examination showed the Veteran's pure tone thresholds average, in decibels, as 61 in the right ear and 103 in the left ear for the 500-4000 Hz range.  Speech recognition score for the left ear was zero percent and for the right ear was 96 percent.  The audiological results reveal that the Veteran has hearing impairment for VA purposes in both ears pursuant to 38 C.F.R. § 3.385.  The Veteran also reported to the September 2013 VA examiner that he experiences constant tinnitus in his left ear and occasional tinnitus in his right.  He indicated his right ear tinnitus occurs one time per week for a couple hours each time.  The current disability criterion is met for hearing loss and tinnitus.

The Veteran's DD-214 reflects that he served as an auto mechanic, a military occupational specialty (MOS) that would likely have exposed him to loud noise.  In his October 2012 statement, the Veteran indicated that he was a transportation specialist in service and his exposure to noise should be conceded.  Additionally, the Veteran reported to the September 2013 VA examiner that he was exposed to excessive noise in the form of automobiles and weaponry without the use of hearing protection.  Considering the Veteran's service in Korea and his MOS, the Board finds that the evidence establishes that the Veteran would have been exposed to loud noise during active service.  The in-service criterion is therefore also met for hearing loss and tinnitus.

The final question is whether the Veteran's current hearing loss and tinnitus are related to his in-service noise exposure.  His service treatment records are negative for complaints of or treatment for hearing loss or tinnitus.  The Veteran's March 1951 entrance examination and March 1953 separation examination showed normal hearing, but it was with the whispered voice test.  In the March 1953 report of medical history the Veteran did indicate ear, nose and throat trouble but did not elaborate further.  Also, in February 1952, he reported a slight calcium deposit in the right ear drum.

During the September 2013 VA examination, the Veteran reported that he did not begin experiencing hearing loss in his left ear until 5-6 years prior to that examination, and in his right ear 5-10 years prior.  He reported the onset of tinnitus was approximately 20 years prior to the examination for the left ear and 10 years prior for the right, all of which would be many years after service.  In a July 2014 notice of disagreement, the Veteran revised what he reported to the September 2013 examiner, and indicated that he did experience hearing problems 40-50 years prior, which would still put the onset after service.

The September 2013 examiner concluded the Veteran's hearing loss was less likely than not caused by or a result of his military service.  She stated, in the Veteran's separation examination, he reported ear, nose and throat trouble, but did not elaborate on what type of trouble he was experiencing.  She also noted that the Veteran filed a non-ear related claim in 1953 and it is reasonable to believe that if he was having difficulty at that time with his hearing, then he would have included a hearing loss condition in his claim.  Furthermore, the examiner stated the timeframes for the hearing loss began 50-55 years post-military discharge (and approximately 40 years for tinnitus) and the literature on noise-induced hearing loss does not support the concept of delayed onset years following exposure to noise.  In support, she referenced the Institute of Medicine's 2006 report "Noise and Military Service: Implications for Hearing Loss and Tinnitus."

As to the possible relationship of the Veteran's hearing loss and tinnitus to service, first, the evidence does not establish that the Veteran's sensorineural hearing loss or tinnitus manifested during service, or to a compensable degree within a year of his service.  The earliest clinical evidence of either is the September 2013 VA examination.  At that point, the Veteran reported that he did not begin experiencing hearing loss in his left ear until 5-6 years prior to that examination, and in his right ear 5-10 years prior.  He reported the onset of tinnitus was approximately 20 years prior to the examination for the left ear and 10 years prior for the right.  In a July 2014 statement, the Veteran revised these timeframes and indicated that he did experience hearing problems 40-50 years prior, which was 10-20 years post-service.  The Veteran also submitted October 2012 and October 2013 statements indicating his current hearing loss had its onset in service and was the result of exposure to acoustic trauma.  Given the inconsistencies, the Veteran's recollection is not considered credible.  The most persuasive evidence is the history he provided to a medical professional when discussing the problems.  Thus, the evidence does not show that the Veteran's hearing and tinnitus had their onset during service or to a compensable degree within a year of separation from service.  Therefore, service connection is not warranted on a direct inception basis or on a presumptive basis for chronic diseases.

Second, the Board acknowledges the Veteran's contentions that he was exposed to noise during service and that this caused his current hearing loss and tinnitus disabilities.  The Board accords the Veteran's opinion little probative value because the etiology of these disabilities requires specialized medical knowledge or training, as it is a medically complex question rather than one answered by lay evidence in this case.  The Board ultimately places more probative weight on the opinion of the September 2013 VA medical opinion as it is persuasive in light of the explanation and consideration of the claims file and the Veteran's history.

Service connection is also not warranted on a continuity of symptomatology basis, which can serve as a nexus.  As noted above, the recollection of the onset of symptoms is not credible and the evidence does not show a continuity of symptomatology given the onset many years after service.

In sum, the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus; there is no doubt to be resolved; and service connection for hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran seeks service connection for residuals of a cold injury.  In an October 2013 notice of disagreement, the Veteran indicated he suffered residuals of cold weather injuries for years and the cold weather of his service in Korea was recognized as the cause.  He requested an examination for this condition and one has not been provided.

The law requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

Here, the Veteran served in Korea and has indicated he suffered cold injury residuals during service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any cold injury residuals that may be present.

In a July 2013 statement, the Veteran indicated that he receives medical treatment at the VA Medical Center (VAMC) in St. Louis, Missouri.  Should they exist, ongoing medical records must also be obtained in light of the remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain all post-service VA treatment records, including from the St. Louis VAMC.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any residuals of a cold injury that may be present.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies. 

The VA examiner must identify any current residuals of a cold injury.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed residuals of a cold injury had their onset during, or are related to, the Veteran's active duty service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  The VA examiner should discuss the Veteran's lay statements regarding history of symptomatology when discussing the offered opinions.

3.  Finally, readjudicate the issue remaining on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


